UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                       Before
                           TOZZI, CELTNIEKS, and BURTON
                              Appellate Military Judges

                           UNITED STATES, Appellee
                                       v.
                       Specialist NICHOLAS A. OSBORNE
                         United States Army, Appellant

                                   ARMY 20160285

                     Headquarters, United States Army Central
                     Christopher T. Fredrikson, Military Judge
                 Colonel Kevin K. Robitaille, Staff Judge Advocate


For Appellant: Colonel Mary J. Bradley, JA; Major Christopher D. Coleman, JA;
Captain Patrick J. Scudieri, JA (on brief).

For Appellee: Colonel Mark H. Sydenham, JA; Lieutenant Colonel A.G. Courie III,
JA; Major Michael E. Korte, JA (on brief).


                                      25 May 2017
                              ----------------------------------
                               SUMMARY DISPOSITION
                              ----------------------------------

Per Curiam:

       A military judge sitting as a general court-martial convicted appellant,
pursuant to his pleas, of one specification of attempted sexual assault of a child in
violation of Article 80, Uniform Code of Military Justice, 10 U.S.C. § 880 (2012)
[hereinafter UCMJ]. The convening authority approved the adjudged sentence of a
dishonorable discharge, confinement for twelve months, and reduction to the grade
of E-1.

       This case is before us for review under Article 66, UCMJ. Appellate defense
counsel assigns one error to this court, and appellant personally raises matters
pursuant to United States v. Grostefon, 12 M.J. 431 (C.M.A. 1982). After due
consideration, we find the assigned error warrants discussion and relief; the matters
raised under Grostefon are without merit.
OSBORNE—ARMY 20160285

                             LAW AND DISCUSSION

       The convening authority took action 245 days after the sentence was
adjudged. The record in this case consists of 2 volumes, and the trial transcript is
130 pages. It took sixty-seven days after the convening authority’s action for this
court to receive the record of trial and docket appellant’s case. The government
provided no explanation in its post-trial submissions for this delay.

        There is a presumption of unreasonable delay where the convening authority’s
action is not taken within 120 days of the completion of trial, or where a record of
trial is not docketed by the service Court of Criminal Appeals within thirty days of
the convening authority’s action. United States v. Moreno, 63 M.J. 129, 142
(C.A.A.F. 2006). Post-trial delay in the administrative handling and forwarding of
the record of trial and related documents to an appellate court is the “least
defensible” type of post-trial delay and “worthy of the least patience.” United States
v. Dunbar, 31 M.J. 70, 73 (C.M.A. 1990).

       Although we find no due process violation in the post-trial processing of
appellant’s case, we must still review the appropriateness of the sentence in light of
the dilatory post-trial processing. UCMJ art. 66(c); United States v. Tardif, 57 M.J.
219, 224 (C.A.A.F. 2002) (“[Pursuant to Article 66(c), UCMJ, service courts are]
required to determine what findings and sentence ‘should be approved,’ based on all
the facts and circumstances reflected in the record, including the unexplained and
unreasonable post-trial delay.”). See United States v. Collazo, 53 M.J. 721, 727
(Army Ct. Crim. App. 2000). Under the circumstances, we find relief from this
court is appropriate and provide such in our decretal paragraph.

                                   CONCLUSION

       Upon consideration of the entire record, the findings of guilty are AFFIRMED.
Given the dilatory post-trial processing, however, we affirm only so much of the
sentence as provides for a dishonorable discharge, eleven months confinement, and
reduction to the grade of E-1. All rights, privileges, and property, of which appellant
has been deprived by virtue of that portion of his sentence set aside by this decision,
are ordered restored. See UCMJ arts. 58b(c), 75(a).

                                           FOR THE COURT:
                                           FOR THE COURT:



                                            JOHN P. TAITT
                                           JOHN    P. TAITT
                                            Chief Deputy Clerk of Court
                                           Chief Deputy Clerk of Court


                                           2